      Case 1:18-cv-04814-LJL-SDA Document 146 Filed 08/06/20 Page 1 of 3



                                           Law Offices of
                                  ANDRE A. ROUVIERE
                                  Merrick Park Law Center
                                          4070 Laguna Street                                   8/6/2020
                                     Coral Gables, Florida 33146
                                 e-mail: Andre@Rouvierelawfirm.com

André A. Rouviere                                                    Telephone (305)774-7700
Lissette B. Cruz                                                     Fax (305) 946-6121

                                           August 5, 2020

VIA ECF
Honorable Stewart D. Aaron, U.S.M.J.
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

Re: Rouviere v. DePuy Orthopaedics, et al.
Civil Action No. 1:18-cv-4814 (AJN)

Dear Judge Aaron,

Pursuant to the Local Rules of the Southern District of New York and this Court’s procedure,
below please find the Plaintiffs, Jodi Rouviere and Andre Rouviere’s, Letter Motion for to
Clarify or Compel 30(b)(6) Deposition of Depuy to take place on a single date or to limit the
issues for the one (1) hour Portion described in the Court’s Order of August 1, 2020, to those
categories pertaining to the Biolox Head to which Depuy objected, specifically categories 3, 4, 6
& 9. Depuy has objected and demands that there be no inquiry regarding the Biolox Head
during the seven (7) hour deposition which would be solely and exclusively limited to Depuy’s
Summit Stem and that Plaintiffs only be allowed one (1) hour to cover all the same issues
regarding Depuy’s other relevant component, the Biolox Head. Parties have met and conferred
on this matter in compliance with this Court’s requirements. All correspondence between parties
are attached. (Exhibits A and B)

The 30(b)(6) deposition of Depuy is currently scheduled for Friday, August 7, 2020.
Defendant’s have requested that the deposition be split pursuant to this Court’s Order dated
August 1, 2020, however Depuy demands that the Plaintiffs are prohibited from addressing any
issues regarding Depuy’s Biolox Head during the initial seven (7) hours of deposition, which
would only address Depuy’s other relevant component (the Summit Stem) on 12 categories and
that the postponed one (1) hour portion of deposition would be Plaintiffs only opportunity to
discuss any and all issues regarding Depuy’s Biolox Head including 13 categories.

With regard to the subject deposition, Plaintiffs agree to give Depuy the opportunity to prepare
its witness on the several additional issues to which Depuy contested, but seek to eliminate the
impossibility of completely compartmentalizing Plaintiff’s inquiries regarding the Summit Stem
      Case 1:18-cv-04814-LJL-SDA Document 146 Filed 08/06/20 Page 2 of 3




from the Biolox Head, as they unreasonably demand. For instance, Plaintiffs are going to be
addressing “the intended, permitted or foreseeable use of the Depuy Summit Hip Stem within
any other hip system, device of components, whether manufactured by Depuy or any other
manufacturer…” (see category 5 of the June 3, Order and Notice of Deposition). To address the
inherently interrelated Depuy components separately would, therefore, be impossible.
Additionally, as Depuy previously recently represents, that the “Instructions for Use” and
“Surgical Technique” produced for the Summit System now are claimed to apply to both the
Summit Stem and the Biolox Head, and so separating the questioning on that and similar
documents relating to both components would be difficult, if not impossible, and will waste
significant time and money. Under the strict time limitations of this deposition, this would be
extremely prejudicial to the Plaintiffs.

Additionally, Plaintiffs interpret that the remaining four (4) categories that Depuy did not
concede in its response are the categories involving the Biolox Head that the Court intended to
be covered in the supplemental one (1) hour session. To require 2 separate depositions as
Defendant demands, one on each of 2 (interrelated and intertwined) components, on the same
issues, recognizing that seven (7) hours is appropriate for one component but the other
component would be limited to only one (1) hour for ALL the same issues does not make sense
and is overly, prejudicially restrictive. Plaintiffs are not seeking two (2) seven (7) hour
depositions, but one eight (8) hour deposition as allowed by the Court to efficiently and
effectively conduct inquiry on both interrelated components.

Plaintiffs further advise the court that again, Depuy has dropped additional relevant late
discovery, producing the 113 page 510K Summit Stem Duofix HA application to the FDA just
this past Monday afternoon, August 3, 2020 at 4:40pm. These documents produced are
responsive to Plaintiffs’ discovery requests served over eighteen (18) months ago. In the spirit of
fairness, Plaintiffs ask the court to order the deposition to occur in one (1) 8 hour session to be
arranged during the week of August 17, 2020 providing both parties ample time for complete
preparation.

Plaintiffs would seek clarification and reconsideration of the order and how these issues should
be addressed. Specifically to allow the full deposition to take place only after Depuy has had its
opportunity to prepare its witness on the additional issues or, if absolutely necessary to split the
deposition to limit the second deposition to those issues to which Depuy objected and claims the
need for additional time to prepare its witness (categories 3, 4, 6 & 9) and including the 510k
issues only recently revealed by Defendant’s unreasonably delayed discovery responses, and to
provide enough time to fairly inquire into these issues.

Due to the urgency of this matter, Plaintiffs request that the pleading procedures on this issue be
expedited.

For the reasons set forth above, Plaintiffs respectfully request this Court clarify its Order and
compel the deposition to take place in a manner that allows Plaintiffs to address all issues,
including the interrelation between both components, which also allows Depuy a fair opportunity
to prepare its witness on those issues to which it chose to object, specifically categories 3, 4, 6 &
9. The Plaintiffs thank the Court for its consideration of this request.
             Case 1:18-cv-04814-LJL-SDA Document 146 Filed 08/06/20 Page 3 of 3




                                                  LAW OFFICES OF ANDRE A. ROUVIERE
                                                  Attorneys for Plaintiff
                                                  Merrick Park Law Center
                                                  4070 Laguna Street
                                                  Coral Gables, Florida 33146
      `                                           Tel: (305)774-7000
                                                  Fax: (305)946-6121
                                                  Email: andre@rouvierelawfirm.com

                                                  By: /s/Andre A. Rouviere
                                                  ANDRE A. ROUVIERE
      CC: Counsel of Record


ENDORSEMENT: For clarification, Plaintiffs may inquire at the August 7 deposition regarding Biolox Head-
related topics to the extent that such topics overlap with topics regarding the Summit Stem (e.g., Court Category
No. 5, ECF No. 115). Otherwise, as set forth in my prior Order (ECF No. 144), Biolox Head-related topics are to
be addressed in the second deposition. SO ORDERED.
Dated: 8/6/2020
